Citation Nr: 1418524	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  06-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment, to include entitlement to an extra-schedular evaluation.

2.  Entitlement to a compensable disability evaluation for the Veteran's erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from October 1991 to September 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment and erectile dysfunction and his right ankle sprain residuals.  In August 2007, the RO recharacterized the Veteran's left inguinal hernia disability as left inguinal hernia repair residuals with ilioinguinal nerve entrapment evaluated as 10 percent disabling and erectile dysfunction evaluated as noncompensable; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of January 4, 2005.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2012, the Board granted a 20 percent evaluation for the Veteran's right ankle sprain residuals and remanded the evaluations of his left inguinal hernia repair residuals and erectile dysfunction to the RO for additional action.  In July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in urology.  In August 2013, the requested VHA opinion was incorporated into the record.  The Veteran and his accredited representative were provided with a copy of the VHA opinion.  In October 2013, the accredited representative submitted additional argument.  The Board has reviewed both the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of an evaluation in excess of 10 percent for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment on an extra-schedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



FINDINGS OF FACT

1.  The Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment have been shown to be manifested by no more than well-healed surgical scar residuals; no current inguinal hernia; left ilioinguinal nerve entrapment with severe left lower extremity paresthesia and numbness; testicular tenderness; pain during sexual intercourse; and an inability to wear tight fitting clothing.  

2.  The Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment present such an exceptional or unusual disability picture as to render impractical the application of the schedular criteria.  

3.  The Veteran's erectile dysfunction has been shown to be manifested by no more than an inability to maintain an erection without the use of medication and no penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 percent for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 4.7, 4.114, 4.118, 4.123, 4.124a, Diagnostic Codes 7338, 7801, 7805, 8530, 8630 (2013).  

2.  The requirements for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment have been met.  38 C.F.R. § 3.321 (2013).   

3.  The criteria for a compensable evaluation for the Veteran's erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326(a), 4.20, 4.115b, Diagnostic Code 7522 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA has issued several VCAA notices to the Veteran including a January 2005 notice which informed him of the evidence generally needed to support a claim for an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claims.  The January 2005 VCAA notice was issued to the Veteran prior to the July 2005 rating decision from which the instant appeal arises.  The issue was readjudicated in the May 2006 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA urological and neurological examinations.  The examination reports are of record.  The Board remanded the Veteran's appeal twice to the RO for additional development.  The Board requested a VHA urological opinion.  The opinion has been incorporated into the record and was provided to the Veteran.  The accredited representative submitted additional argument in response to the VHA opinion.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2013 VHA urological opinion reflects that all relevant records were reviewed and opinion requested was advanced.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met and there is no prejudice to the Veteran in addressing the merits of the instant appeal.  


II.  Left Inguinal Hernia Repair Residuals

A.  Schedular Evaluation

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his left inguinal hernia repair residuals as the disability is manifested by severe left thigh and groin area impaired sensation and pain and associated functional impairment which impairs his physical and occupational activities; prevents him from wearing tight fitting clothing; and significantly interferes with his ability to having sexual intercourse.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A noncompensable evaluation is warranted for an inguinal hernia which is small and reducible or without true hernia protrusion.  A 10 percent evaluation is warranted for a recurrent post-operative hernia which is readily reducible and well-supported by a truss or belt.  A 30 percent evaluation requires a small post-operative recurrent hernia or an unoperated irremediable hernia which is either not well-supported by a truss or not readily reducible.  A 60 percent evaluation requires an inoperable large post-operative recurrent hernia which is not well-supported under ordinary conditions and not readily reducible merits a 60 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7338.  

A noncompensable evaluation is warranted for mild to moderate paralysis of the ilioinguinal nerve.  A 10 percent evaluation requires severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  

Ilioinguinal neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and/or constant pain, at times excruciating, is to be evaluated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum evaluation which may be assigned for neuritis not characterized by organic changes is that provided for moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8630.  

Neuralgia which is typically characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8730.  

In October 2008, the Secretary of VA amended the portions of the Schedule For Rating Disabilities applicable to skin disorders, including scars.  However, the October 2008 revisions are applicable to applications for benefits received by VA on or after October 23, 2008, or in the situation where the Veteran is evaluated under Diagnostic Codes 7800 to 7805 and requests review under these criteria.  38 C.F.R. § 4.118.  In this case the Veteran filed his claim prior to October 23, 2008, and he did not request a review of his claim under the new criteria.  Therefore, only the pre-October 2008 version of 38 C.F.R. § 4.118 is applicable in the Veteran's appeal.  

Scars on areas of the body other than the head, the face, or the neck that are either deep or which cause limited motion and involve area or areas exceeding 6 square inches (39 square centimeters) warrant assignment of a 10 percent evaluation.  A 20 percent evaluation requires involvement of area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent evaluation requires involvement of area or areas exceeding 72 square inches (465 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars can also be evaluated on the basis of any associated limitation of function of the body part which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At a June 2005 VA examination for compensation purposes, the Veteran complained of chronic left groin and testicular pain and tenderness which was exacerbated by standing and walking.  He reported that his pain prevented him from wearing tight clothing.  On examination, the Veteran exhibited a mildly tender left lower abdominal scar and no inguinal hernia.  The Veteran was diagnosed with "status post left inguinal hernia repair with ilioinguinal nerve entrapment with chronic testicular pain, erectile dysfunction, and left thigh numbness."  

In his May 2006 Appeal to the Board (VA Form 9), the Veteran reported that his left inguinal hernia repair residuals were manifested by severe testicular pain which interfered with his ability to maintain an erection; constant severe groin pain; and an associated ability "to have intercourse [only] sparingly."  In a June 2006 written statement, the Veteran advanced that his left ilioinguinal nerve pain was increasing in severity and severely affected the use of his left lower extremity and his participation in any sexual activity.  
At a January 2011 VA genitourinary examination, the Veteran complained of left groin and thigh pain; retrograde ejaculation; and urinary symptoms.  On examination, the Veteran exhibited tender testicles.  The examiner commented that "while there is subjective admission of pain in the left groin and thigh, there is little to support significant impairments upon vocational pursuits, to wit, he is employed full time [and] misses little time from work."  

At a September 2012 VA examination, the Veteran complained of left testicular pain and left lateral and posterior thigh pain and numbness.  He reported that his pain was exacerbated by walking, squatting, and lifting; prevented him from wearing tight fitting clothing as the touch of such clothing on his thigh caused pain; and slowed him down at work resulting in him working longer hours.  On examination, the Veteran exhibited an asymptomatic surgical scar; severe left lower extremity pain and numbness; a normal left ilioinguinal nerve; and no current inguinal hernia.  The Veteran was diagnosed with "moderate sensory neuropathy of the left ilio-inguinal nerve."  

The August 2013 VHA urological evaluation conveys that the record was reviewed.  The examiner commented that: "in reviewing the documentation supplied, the Veteran's disabilities consist of chronic left testicular discomfort and left thigh numbness;" "this condition should not interfere with any current employment opportunities;" "there is also a large psychological component to erections;" and "a disability evaluation of 10% percent for this condition is more than generous."  The physician opined further that "it is highly unlikely that [the Veteran's post void dribbling and urinary urgency] are associated with his service-connected disability of the ilioinguinal nerve entrapment."  

The Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment have been shown to be manifested by no more than well-healed surgical scar residuals; no current inguinal hernia; left ilioinguinal nerve entrapment with severe left lower extremity paresthesia and numbness; testicular tenderness; pain during sexual intercourse; and an inability to wear tight fitting clothing.  

Such a disability picture is consistent with severe ilioinguinal neuritis which is to be evaluated as severe incomplete left ilioinguinal nerve paralysis and warrants assignment of a 10 percent under 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8530, 8630.  The Veteran has been shown to have a well-healed deep surgical scar and no current inguinal hernia on repeated physical evaluation.  Given these facts, compensable evaluations under 38 C.F.R. § 4.114, Diagnostic Code 7338 and 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 are not for assignment.  Therefore, the Board finds that an 10 percent evaluation and no higher is warranted for the Veteran's left inguinal hernia repair residuals with left ilioinguinal nerve entrapment at any point during the relevant period of time.  38 C.F.R. §§ 4.114, 4.123, 4.124a, Diagnostic Codes 7338, 8530, 8630; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, a schedular evaluation in excess of 10 percent for the Veteran's service-connected disability is denied.   

The Court has directed that when entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  In considering application of Rice to the instant appeal, the Board observes that the Veteran has not advanced that his left inguinal hernia residuals render him unemployable and has consistently reported being employed on a full-time basis.  

B.  Extra-Schedular Considerations 

The Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment have been shown to be manifested by significant impairment of sexual activity; the inability to work efficiently; and the inability to wear of certain types of clothing.  

The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular evaluation.  Thun v. Peake, 22 Vet App. 111 (2008).   

The Board finds that the unusual or exceptional disability picture associated with the Veteran's left inguinal nerve entrapment renders the schedular criteria under 38 C.F.R. §§ 4.123, 4.124a , Diagnostic Code 8530, 860 inadequate in the instant appeal.  The Veteran's clinical records and written statements on appeal reflect significant impairment of his occupational and social activities not represented by the current 10 percent evaluation.  Accordingly, the Board concludes that the Veteran left inguinal hernia repair residuals with ilioinguinal nerve entrapment present an exceptional disability picture which warrants referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extra-schedular consideration.  


III.  Erectile Dysfunction

A.  Evaluation 

The rating schedule does not specifically address erectile dysfunction.  In such situations, it is permissible to evaluate the Veteran's service-connected disorder under provisions of the schedule which pertain to a closely-related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20.  The Board finds that the Veteran's erectile dysfunction is most closely analogous to penile deformity given the similar associated functional impairment.  Deformity of the penis with loss of erectile power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b , Diagnostic Code 7522.  

In August 2007, the RO recharacterized the Veteran's left inguinal hernia disability as left inguinal hernia repair residuals with ilioinguinal nerve entrapment evaluated as 10 percent disabling and erectile dysfunction evaluated as noncompensable; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of January 4, 2005.  

The record does not reflect and the Veteran does not allege that he has an acquired penile deformity.  At the September 2012 VA examination for compensation purposes, the Veteran exhibited a normal penis.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal. The Veteran's erectile dysfunction has been objectively manifested by no more than an inability to achieve an erection without the use of medication and no penile deformity.  In absence of penile deformity, a compensable evaluation is not merited under the provisions of Diagnostic Code 7522 at any point during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


B.  Extra-Schedular Considerations 

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria found in 38 C.F.R. § 4.115b, Diagnostic Code 7522 reflects that the diagnostic criteria reasonably describes the Veteran's penile disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for penile disabilities based upon deformity of the penis and associated dysfunction.  The Veteran's erectile dysfunction disability picture has been shown to encompass no such disability which would warrant assignment of a compensable evaluation.  The documentation of record does not show exceptional limitation due to the Veteran's erectile dysfunction beyond that contemplated by the rating schedule.  Therefore, the Board determines that referral of the claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

A schedular evaluation in excess of 10 percent for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment is denied.  

Referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of an evaluation in excess of 10 percent for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment is warranted.  

A compensable schedular evaluation for the Veteran's erectile dysfunction is denied.  


REMAND

The Board has concluded that referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of extra-schedular evaluations under the provisions of 38 C.F.R. § 3.321(b)(1) is appropriate.  Appropriate action should be undertaken to make the referral.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to an evaluation in excess of 10 percent for his left inguinal hernia repair residuals with ilioinguinal nerve entrapment to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  

2.  Then readjudicate the issue of an evaluation in excess of 10 percent for the Veteran's left inguinal hernia repair residuals with ilioinguinal nerve entrapment.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


